Citation Nr: 1042282	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-31 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a psychiatric 
disability claimed as depressive disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.


REMAND

Review of the claims files reflects that in an October 2010 
letter, the Veteran, through his representative, requested a 
personal hearing at the Regional Office.  The veteran requested 
to be scheduled first for a hearing before a Decision Review 
Officer (DRO).  The veteran also stated that he wished to 
continue his appeal and be placed on the docket for a hearing 
before a Veterans Law Judge (VLJ) at the Regional Office.  Review 
of the record shows that the veteran was not afforded a DRO 
hearing or a hearing before a VLJ at the RO.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The Veteran should be scheduled for a 
hearing before a Decision Review Officer.  

2.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
he should also be scheduled for a Board 
hearing at the RO in accordance with the 
docket number of his appeal.


							(CONTINUED ON NEXT PAGE)


No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


